[Cite as Turkoly v. Gentile, 2021-Ohio-965.]




                       IN THE COURT OF APPEALS OF OHIO
                         SEVENTH APPELLATE DISTRICT
                              MAHONING COUNTY




KELLY TURKOLY, ET AL.,

       PLAINTIFFS-APPELLANTS,                             CASE NO. 20 MA 0043

       v.

RICHARD D. GENTILE, M.D.,                                 OPINION

       DEFENDANT-APPELLEE.




                Appeal from Mahoning County Common Pleas Court
                           Trial Court No. 2016 CV 1835

                                      Judgment Affirmed

                            Date of Decision: March 25, 2021




APPEARANCES:

        Geoffrey C. Brown and J. Zachary Zatezalo for Appellants

        Frank G. Mazgaj and Craig G. Pelini for Appellee
Case No. 20 MA 0043


ZIMMERMAN, J.

        {¶1} Plaintiffs-appellants, Kelly Turkoly (“Kelly”) and Frank Turkoly

(“Frank”) (collectively, “the Turkolys”), appeal the March 3, 2020 judgment of the

Mahoning County Court of Common Pleas granting a directed verdict in favor of

defendant-appellee, Richard D. Gentile, M.D. (“Gentile”). For the reasons that

follow, we affirm.

        {¶2} This case stems from a medical-malpractice and medical-battery case

between the parties in which a jury returned a verdict in favor of Kelly.1 See Gentile

v. Turkoly, 7th Dist. Mahoning No. 16 MA 0071, 2017-Ohio-1018, ¶ 2. Subsequent

to that jury award, Gentile initiated a tortious-interference-with-business-relations

and a tortious-interference-with-a-contract case (the “tortious-interference case”)

against Kelly. Id. at ¶ 11. Although the tortious-interference case proceeded to a

jury trial, the trial court granted a directed verdict in favor of Kelly and dismissed

Gentile’s complaint. Id. at ¶ 12. Gentile appealed and the trial court’s decision was

affirmed on appeal. Id. at ¶ 41. See also Gentile v. Turkoly, 7th Dist. Mahoning

No. 16 MA 0071, 2017-Ohio-2959, ¶ 13. This case represents a concatenation of

the continued litigation between the parties.




1
 Much of the factual and procedural background of the cases is recited in previous appeals, and we will not
duplicate those efforts here. See Gentile v. Turkoly, 7th Dist. Mahoning No. 16 MA 0071, 2017-Ohio-1018;
Gentile v. Turkoly, 7th Dist. Mahoning No. 16 MA 0071, 2017-Ohio-2959.

                                                   -2-
Case No. 20 MA 0043


        {¶3} Specifically, in response to Gentile’s tortious-interference case, the

Turkolys filed a complaint on July 12, 2016, in which they alleged claims for

malicious prosecution, abuse of process, defamation, and intentional infliction of

emotional distress against Gentile.2 (Doc. No. 1). After being granted leave by the

trial court, Gentile filed his answer on September 22, 2016.3 (Doc. Nos. 4, 5, 6).

        {¶4} On January 31, 2019, Gentile filed a motion for summary judgment.

(Doc. No. 65). On March 4, 2019, the Turkolys filed a memorandum in opposition

to Gentile’s motion for summary judgment. (Doc. No. 72). On March 14, 2019,

Gentile filed his response to the Turkolys’ memorandum in opposition to his motion

for summary judgment. (Doc. No. 76). On April 9, 2019, the trial court granted

summary judgment in favor of Gentile as to the Turkolys’ claims for malicious

prosecution and defamation and denied summary judgment in favor of Gentile as to

the Turkolys’ claims for abuse of process and intentional inflection of emotional

distress. (Doc. No. 81). Specifically, as to the Turkolys’ claim for abuse of process,

the trial court concluded that “a genuine issue of material fact exists as to whether

the tortious interference litigation had been set in motion in proper form and with


2
  On March 28, 2019, Grange Insurance Company (“Grange”) filed a motion to intervene in the case. (Doc.
Nos. 77, 78). On April 8, 2019, the Turkolys filed a memorandum in opposition to Grange’s motion to
intervene. (Doc. No. 80). Grange filed its response to the Turkolys’ memorandum in opposition to its motion
to intervene on April 11, 2019. (Doc. No. 82). The trial court granted Grange’s motion to intervene on April
17, 2019 and filed instanter its third-party complaint against the Turkolys for declaratory judgment. (Doc.
No. 103). On April 26, 2019, the Turkolys filed their answer to Grange’s third-party complaint. (Doc. No.
120). Although Grange’s third-party complaint remains unresolved by the trial court, its complaint was
rendered moot by the trial court’s decision granting a directed verdict in favor of Gentile.
3
  The case was stayed pending the resolution of the appeal in another case involving the parties. (See Doc.
Nos. 35, 38).

                                                    -3-
Case No. 20 MA 0043


probable cause and whether [Gentile] had an ulterior motive for filing the lawsuit.”

(Id.). As to the Turkolys’ intentional-infliction-of-emotional-distress claim, the trial

court concluded that the Turkolys “assert[ed] several factual allegations, coupled

with the filing of the tortious interference lawsuit, that create triable issues of fact.”

(Id.). Importantly, the Turkolys did not appeal the trial court’s summary-judgment

decision. Gentile filed a motion for reconsideration of the trial court’s decision on

April 11, 2019, which the trial court denied. (Doc. Nos. 83, 102).

       {¶5} The case proceeded to a jury trial before the trial court’s magistrate on

September 9, 2019. At the close of the Turkolys’ case in chief, Gentile moved for

a directed verdict as to all of the Turkolys’ remaining claims, which the trial court’s

magistrate granted on September 12, 2019 and dismissed the remaining claims.

(Doc. No. 139).      Specifically, the trial court’s magistrate concluded that the

Turkolys “offered insufficient evidence to establish that [Gentile’s] prior tortious

interference lawsuit had been set in motion in proper form and with probable cause

to create a question of fact for the jury” and “had been perverted to attempt to

accomplish an ulterior purpose for which it was not designed to create a question of

fact for the jury” as to the Turkolys’ abuse-of-process claim. (Id.). As to the

Turkolys’ intentional-infliction-of-emotional-distress claim, the trial court’s

magistrate concluded that the Turkolys “offered insufficient evidence to establish

that [Gentile’s] conduct was so extreme and outrageous as to go ‘beyond all possible


                                           -4-
Case No. 20 MA 0043


bounds of decency’ and was such that it could be considered as ‘utterly intolerable

in a civilized community’ to create a question of fact for the jury.” (Id.).

        {¶6} On September 26, 2019, the Turkolys filed their objections to the trial

court’s magistrate’s decision. (Doc. No. 141). (See also Doc. No. 146). Gentile

filed a memorandum in opposition to the Turkolys’ objections to the trial court’s

magistrate’s decision on December 19, 2019.4 (Doc. No. 149). After a hearing on

January 22, 2020, the trial court overruled the Turoklys’ objections to the

magistrate’s decision and adopted the magistrate’s decision as the trial court’s final

judgment entry on March 3, 2020. (Doc. No. 150).

        {¶7} On March 20, 2020, the Turkolys filed a notice of appeal. (Doc. No.

151). They raise three assignments of error for our review, which we discuss

together.

                                 Assignment of Error No. I

        The trial court committed reversible error in dismissing, with
        prejudice, the Appellant’s claims in their entirety.

                                 Assignment of Error No. II

        The trial court’s insufficiency findings on the Appellant’s abuse
        of process claim were clearly and manifestly against the weight of
        the evidence.




4
 Grange filed a memorandum in opposition to the Turkolys’ objections to the trial court’s magistrate’s
decision on December 17, 2019. (Doc. No. 148).

                                                 -5-
Case No. 20 MA 0043


                            Assignment of Error No. III

        The trial court’s insufficiency findings on the Appellants’ IIED
        claim were clearly and manifestly against the weight of the
        evidence.

        {¶8} In their assignments of error, the Turkolys argue that the trial court erred

by granting a directed verdict as to their abuse-of-process and intentional-infliction-

of-emotional-distress claims in favor of Gentile. Specifically, in their first

assignment of error, the Turkolys argue that this court should disregard stare decisis

and eliminate the element of probable from the abuse-of-process test. In their

second and third assignments of error, the Turkolys argue that the trial court erred

by concluding that they failed to present sufficient material evidence to create a

question of fact for the jury as to their abuse-of-process and intentional-infliction-

of-emotional-distress claims.

                                  Standard of Review

        {¶9} A trial court’s decision granting a motion for directed verdict presents

a question of law, which an appellate court reviews de novo. Carter v. R & B Pizza

Co., Inc., 7th Dist. Jefferson No. 09JE34, 2010-Ohio-5937, ¶ 15. De novo review

is independent, without deference to the lower court’s decision. Netherlands Ins.

Co. v. BSHM Architects, Inc., 7th Dist. Monroe No. 18 MO 0001, 2018-Ohio-3736,

¶ 19.




                                           -6-
Case No. 20 MA 0043


                                       Analysis

        {¶10} The rule governing directed verdicts, Civ.R. 50, provides, in relevant

part:

        When a motion for a directed verdict has been properly made, and the
        trial court, after construing the evidence most strongly in favor of the
        party against whom the motion is directed, finds that upon any
        determinative issue reasonable minds could come to but one
        conclusion upon the evidence submitted and that conclusion is
        adverse to such party, the court shall sustain the motion and direct a
        verdict for the moving party as to that issue.

Civ.R. 50(A)(4).

        {¶11} “‘The “reasonable minds” test mandated by Civ.R. 50(A)(4) requires

the court to discern only whether there exists any evidence of substantive probative

value that favors the position of the nonmoving party.’” Netherlands Ins. at ¶ 19,

quoting White v. Leimbach, 131 Ohio St.3d 21, 2011-Ohio-6238, ¶ 22, quoting

Goodyear Tire & Rubber Co. v. Aetna Cas. & Sur. Co., 95 Ohio St.3d 512, 2002-

Ohio-2842, ¶ 4. “‘“A motion for directed verdict * * * does not present factual

issues, but a question of law, even though in deciding such a motion, it is necessary

to review and consider the evidence.”’” Id., quoting Groob v. KeyBank, 108 Ohio

St.3d 348, 2006-Ohio-1189, ¶ 14, quoting O’Day v. Webb, 29 Ohio St.2d 215,

(1972), paragraph three of the syllabus.

        {¶12} “A motion for directed verdict tests the sufficiency of the evidence at

trial, not the weight of such evidence or the credibility of witnesses.” Wittenbrook


                                           -7-
Case No. 20 MA 0043


v. Elecs. Recycling Services, Inc., 7th Dist. Belmont No. 16 BE 0023, 2018-Ohio-

208, ¶ 26, citing Sayavich v. Creatore, 7th Dist. Mahoning No. 07 MA 217, 2009-

Ohio-5270, ¶ 44. “‘[T]he court is confronted solely with a question of law: Was

there sufficient material evidence presented at trial on this issue to create a factual

question for the jury?’” Id., quoting One Step Further Physical Therapy, Inc. v.

CTW Dev. Corp., 7th Dist. Mahoning No. 11 MA 66, 2012-Ohio-6137, ¶ 35.

“‘When the party opposing the motion has failed to produce any evidence on one or

more of the essential elements of a claim, a directed verdict is appropriate.’” Smith

v. Wiley, 7th Dist. Belmont No. 16 BE 0061, 2018-Ohio-5387, ¶ 15, quoting Scanlon

v. Pfaller, 12th Dist. Butler No. CA2005-05-110, 2006-Ohio-2022, ¶ 19.

       {¶13} In this appeal, the Turkolys argue that the trial court erred by granting

a directed verdict in favor of Gentile as to their abuse-of-process and intentional-

infliction-of-emotional-distress claims. We will begin by addressing the Turkolys’

abuse-of-process claim.

                                  Abuse of Process

       {¶14} “[T]he elements of abuse of process are: (1) a legal proceeding has

been set in motion in proper form and with probable cause; (2) the proceeding has

been perverted to attempt to accomplish an ulterior purpose for which it was not

designed; and (3) direct damage has resulted from the wrongful use of process.”

Thomason v. AT & T, 7th Dist. Belmont No. 18 BE 0016, 2018-Ohio-4914, ¶ 29,


                                         -8-
Case No. 20 MA 0043


citing Yaklevich v. Kemp, Schaeffer & Rowe Co., L.P.A., 68 Ohio St.3d 294 (1994),

paragraph one of the syllabus. Simply stated, the tort of abuse of process provides

a remedy for situations in which (successful or unsuccessful) legal procedure is

instituted with probable cause but nevertheless has been perverted to accomplish an

ulterior purpose for which it was not designed. See id. at ¶ 28. See also Tablack v.

Wellman, 7th Dist. Mahoning No. 04-MA-218, 2006-Ohio-4688, ¶ 141 (“One of the

elements a plaintiff must prove for an abuse of process claim is that a legal

proceeding has been set in motion in proper form and with probable cause.”).

       {¶15} In contrast, the elements of the tort of malicious civil prosecution are:

(1) malicious institution of prior proceedings against the plaintiff by defendant; (2)

lack of probable cause for filing the prior proceedings; (3) termination of the prior

proceedings in plaintiff’s favor; and (4) seizure of plaintiff’s person or property

during the course of the prior proceedings. Yaklevich at 297. This sister tort to

abuse of process applies to situations in which a proceeding is instituted without

probable cause.     See Thomason at ¶ 28 (noting that “the tort of malicious

prosecution, whether civil or criminal, provides a remedy when a proceeding is

instituted without probable cause, but ‘does not provide a remedy for a related, yet

different situation’”), quoting Yaklevich at 297. See also Tablack at ¶ 141 (“One of

the elements a plaintiff must prove in a malicious prosecution case is a lack of

probable cause for the filing of the lawsuit.”).


                                          -9-
Case No. 20 MA 0043


       {¶16} “In distinguishing the related but separate torts, the [the Supreme

Court of Ohio discussed] that ‘[t]he two torts are not interchangeable; * * * [t]he

presence or absence of probable cause is the determining factor which divides the

areas of operation of the two torts.’” (Emphasis added.) Thomason at ¶ 30, quoting

Yaklevich at 301, fn. 6. “Based on this dichotomy, * * * the assertion of one claim

forecloses the other.” (Emphasis added.) Id. See also Tablack at ¶ 141-142

(asserting that the abuse-of-process claim was “incompatible with the malicious

prosecution claim” and concluding that a plaintiff alleging a lack of probable cause

“defeats their own claim of abuse of process since they assert that one of the

necessary elements does not exist”).

       {¶17} “‘Probable cause’ means a reasonable belief, supported by trustworthy

information and circumstances, that the defendant’s prior [proceeding] was legally

just and proper.” Ohio Jury Instructions, CV Section 435.01 (Rev. Feb. 16, 2013),

citing Huber v. O’Neill, 66 Ohio St.2d 28, 29-30 (1981), Baryak v. Kirkland, 137

Ohio App.3d 704, 710-711 (11th Dist.2000), and Evans v. Smith, 97 Ohio App.3d

59, 68 (1st Dist. 1994). See also Garcia v. Bailey, 2d Dist. Montgomery No. 16646,

1998 WL 310742, *4 (May 22, 1998).

       {¶18} Moreover, “[i]n order to establish the second element of abuse of

process, ‘a claimant must show that one used process with an “ulterior motive,” as

the gist of [the] offense is found in the manner in which process is used.’”


                                       -10-
Case No. 20 MA 0043


Thomason at ¶ 31, quoting Clermont Environmental Reclamation Co. v. Hancock,

16 Ohio App.3d 9, 11 (12th Dist.1984). “‘“[T]he ulterior motive contemplated by

an abuse-of-process claim generally involves an attempt to gain an advantage

outside the proceeding, using the process itself as the threat.”’” Carson v. Carrick,

8th Dist. Cuyahoga No. 108129, 2019-Ohio-4260, ¶ 15, quoting Barbara Mills v.

Westlake, 8th Dist. Cuyahoga No. 103643, 2016-Ohio-5836, ¶ 38, quoting Sivinski

v. Kelley, 8th Dist. Cuyahoga No. 94296, 2011-Ohio-2145, ¶ 36. See also Ohio Jury

Instructions, CV 435.01 (Rev. Feb. 16, 2013) (defining the term “ulterior purpose”

as meaning that the proceeding “was instituted as form of coercion” or that the

proceeding “was used as threat”).

       {¶19} “The key factor in an abuse-of-process lawsuit ‘is whether an

improper purpose was sought to be achieved by the use of a lawfully brought

previous action.”   Carson at ¶ 16, quoting Yaklevich, 68 Ohio St.3d at 300.

“‘“[T]here is no liability [for abuse of process] where the defendant has done

nothing more than carry out the process to its authorized conclusion, even though

with bad intentions.”’” Hershey v. Edelman, 187 Ohio App.3d 400, 2010-Ohio-

1992, ¶ 41 (10th Dist.), quoting Yaklevich at 298, quoting Prosser & Keeton, The

Law of Torts 898 (5th Ed.1984).

       {¶20} In their first assignment of error, the Turkolys suggest that this court

ignore stare decisis and apply a different abuse-of-process test which would be more


                                        -11-
Case No. 20 MA 0043


favorable to their situation. Specifically, the Turkolys contend that this court should

adopt an abuse-of-process test that omits the probable-cause element. However,

this court may not stray from the construct of the rules explicitly carved out by the

court of higher jurisdiction—or the precedent applicable to this court—without

special justification. See Liberty Mut. Ins. Co. v. Three-C Body Shop, Inc., 10th

Dist. Franklin No. 19AP-775, 2020-Ohio-2694, ¶ 13. Here, the Turkolys have not

provided any such special justification. Indeed, a remedy was available to the

Turkolys by virtue of the tort of malicious prosecution. See, e.g., Ohio Jury

Instructions, CV Section 435.01 (Rev. Feb. 16, 2013) (“If the defendant did not

have probable cause to institute the prior proceeding, then the appropriate claim for

relief may be malicious prosecution.”). Since the Turkolys did not fully explore

that avenue of relief does not entitle them to a new and different application of the

tort of abuse of process. Nevertheless, the tort of malicious prosecution is not before

us and we will not discuss any argument related to it. See Liberty Mut. Ins. at ¶ 14.

       {¶21} For these reasons, the Turkolys’ first assignment of error is overruled.

       {¶22} Notwithstanding their argument in their first assignment of error, the

Turkolys contend in their second assignment of error that they presented sufficient

evidence that Gentile’s tortious-interference case was initiated with probable cause

because Gentile “stuck to the contents of his Verified Complaint and steadfastly

maintained he was legally justified in filing his lawsuit.” (Appellant’s Brief at 24).


                                         -12-
Case No. 20 MA 0043


In support of this argument, the Turkolys direct us to Gentile’s trial testimony in

which he attested to the veracity of his tortious-interference case. (Sept. 9, 2019 Tr.

at 369). They further direct us to Gentile’s testimony in which he attested to the

veracity of the allegation in his complaint regarding a “vitals.com” review posted

by Kelly as the reason for the cancellation of an appointment by another patient.

(Id. at 405-406). Likewise, the Turkolys direct us to Gentile’s testimony in which

he maintained that Kelly “was responsible for a ten percent reduction in [his]

business” to support their argument that they presented sufficient evidence that

Gentile’s tortious-interference case was initiated with probable cause. (Id. at 424).

       {¶23} In our review, we conclude that the Turkolys’ argument is without

merit. “While the existence of probable cause is usually a question for the jury, the

trial court can decide the issue where the evidence is such that reasonable minds

could come to but one conclusion.” Baryak, 137 Ohio App.3d at 711, citing Portis

v. TransOhio Sav. Bank, 46 Ohio App.3d 69, 70 (9th Dist.1988). See also All Town

& Country Septic Tank Serv., Inc., 9th Dist. Summit No. C.A. 12906, 1987 WL

12875, *2 (June 10, 1987). The trial court may do so when the plaintiff fails to

meet his or her burden of establishing that a defendant instituted a legal proceeding

with probable cause. See Portis at 70.

       {¶24} The Turkolys’ argument is disingenuous and inconsistent with their

theory of the case—that is, the theory of the Turkolys’ case is “Gentile’s prosecution


                                         -13-
Case No. 20 MA 0043


of [a] fictitious lawsuit.” (See, e.g., Appellant’s Brief at 14). Indeed, in their

complaint, the Turkolys did not allege the probable-cause element of an abuse-of-

process claim. (Doc. No. 1). Instead, the essence of the Turkolys’ abuse-of-process

claim (as pleaded in their complaint) is that Gentile’s tortious-interference case

“constituted a perversion of the legal process * * * to accomplish an ulterior purpose

for which the process was not designed”—namely, “to improperly coerce the

[Turkolys] into paying [Gentile] money in retaliation and/or in revenge against the

[Turkolys] for obtaining a verdict against [Gentile] for medical battery and medical

negligence * * * .” (Id.). Compare Kremer v. Cox, 114 Ohio App.3d 41, 53 (9th

Dist.1996) (noting that “[t]he essence of Kremer’s claim is that the suit against him

was brought without probable cause, for an “ulterior” malicious purpose; he does

not contend, and presented no evidence to show, that the suit was initially brought

with probable cause and later ‘perverted’ by Cox to aggravate Kremer”).

       {¶25} Likewise, in response to Gentile’s motion for summary judgment, the

Turkolys disputed Gentile’s assertion that his tortious-interference case “was

properly instituted for [an] appropriate purpose.” (Doc. No. 72). Specifically, the

Turkolys alleged that “the evidence tells a much different story.” (Id.). The

Turkolys maintained this theme throughout the case.

       {¶26} It was not until trial (after their malicious-prosecution claim was

dismissed in response to Gentile’s motion for summary judgment) when the


                                        -14-
Case No. 20 MA 0043


Turkolys attempted to change the narrative.          Notwithstanding the narrative

conversion, the Turkolys continued to champion their “fictitious-lawsuit” narrative.

Stated differently, the Turkolys presented conflicting evidence at trial concerning

the veracity of Gentile’s tortious-interference case. Specifically, in support of their

intentional-infliction-of-emotional-distress claim, the Turkolys presented evidence

supporting the allegation that “Gentile intentionally and deliberately made a false

claim to file a lawsuit.” (Sept. 9, 2019 Tr. at 323). In other words, the Turkolys

presented evidence at trial (in support of their intentional-infliction-of-emotional-

distress claim) that Gentile’s claim was filed without probable cause.

       {¶27} On appeal, the Turkolys devote several pages of their brief rehashing

their “fictitious-lawsuit” narrative. For instance, the Turkolys summarized:

       At the trial of the instant matter below, the Court admitted evidence
       of Dr. Gentile’s malicious and abusive institution and perpetuation of
       a fictitious claim against Kelly Turkoly, and his ulterior purpose in
       seeking relief beyond the power of the courts. This evidence included
       1) Dr. Gentile’s Verified Complaint with its falsely sworn statements
       and request to have Kelly gagged in violation of her First Amendment
       rights; 2) the contemporaneous email correspondence from [the other
       patient], along with 3) [The other patient’s] testimony from Dr.
       Gentile’s lawsuit refuting Dr. Gentile’s sworn statements about the
       reason for [her] cancellation; 4) Dr. Gentile’s email correspondence
       to third parties showing his preoccupation with his trial loss and
       admitted motives to judicially establishing Kelly Turkoly as a liar in
       the context of her malpractice victory; 5) the testimony of Christopher
       Regan, Esq. detailing Dr. Gentile’s litigation conduct and sequencing
       the entirety of the post-verdict relief he sought; and 6) the testimony
       from Patricia Baily, Ph.D. describing the manner in which the nature
       and inherent power dynamics of the prior physician/patient
       relationship and Dr. Gentile’s prosecution of the fictitious lawsuit

                                         -15-
Case No. 20 MA 0043


       itself contributed to the outrageous nature of Dr. Gentile’s conduct
       and harmed and damaged the [Turkolys].

(Appellant’s Brief at 14). The abovementioned information is evidence introduced

by the Turkolys at trial. Furthermore, their “fictitious-lawsuit” theory is bolstered

by their first assignment of error in which they contend that they “satisfied all of the

liability elements of a malicious prosecution claim” and that “[t]he evidence here

fully embodies a malicious institution of proceedings.” (Appellant’s Brief at 19).

In other words, they argue that they established that Gentile instituted legal

proceedings without probable cause.

       {¶28} Nevertheless, the Turkolys contend (in their second assignment of

error) that this court should disregard this evidence and conclude (based on three

lines of testimony) that the trial court erred by granting a directed verdict in favor

of Gentile because they presented sufficient material evidence that Gentile initiated

his tortious-interference case with probable cause. We disagree. Compare Tablack,

2006-Ohio-4688, at ¶ 142 (concluding that the abuse-of-process claim was defeated

by the declaration that the legal proceedings “‘were utterly without any factual or

legal basis’”).

       {¶29} Based on our de novo review of the record, we conclude that the trial

court properly construed the evidence most strongly in favor of the party against

whom the motion was directed—the Turkolys—and properly concluded that

reasonable minds could come to but one conclusion based on the totality of the

                                         -16-
Case No. 20 MA 0043


evidence submitted (by the Turkolys) and that conclusion was adverse to the

Turkolys. In sum, reasonable minds could not differ as to the lack of evidence of

substantive and probative value regarding the probable-cause element of the

Turkolys’ abuse-of-process claim. Consequently, based on our de novo review of

the entire record, we cannot conclude that the Turkolys presented sufficient material

evidence that Gentile’s tortious-interference case was initiated with probable cause.

       {¶30} Because the Turkolys did not present sufficient material evidence that

Gentile’s tortious-interference case was initiated with probable cause, we need not

address whether the Turkolys presented sufficient material evidence of the other

elements of an abuse-of-process claim. For these reasons, we conclude that the trial

court did not err by granting a directed verdict in favor of Gentile as to the Turkolys’

abuse-of-process claim. Accordingly, the Turkolys’ second assignment of error is

overruled.

                     Intentional Infliction of Emotional Distress

       {¶31} Turning to the Turkolys’ intentional-infliction-of-emotional-distress

claim, we likewise conclude that the trial court did not err by granting a directed

verdict in favor of Gentile. “In order to establish a claim for intentional infliction

of emotional distress, a plaintiff must prove ‘(1) that the defendant intended to cause

the plaintiff serious emotional distress, (2) that the defendant’s conduct was extreme

and outrageous, and (3) that the defendant’s conduct was the proximate cause of


                                         -17-
Case No. 20 MA 0043


plaintiff’s serious emotional distress.’” Meminger v. Ohio State Univ., 10th Dist.

No. 17AP-489, 2017-Ohio-9290, ¶ 14, quoting Phung v. Waste Mgt., 71 Ohio St.3d

408, 410 (1994). See also Scarabino v. E. Liverpool City Hosp., 155 Ohio App.3d

576, 2003-Ohio-7108, ¶ 10 (7th Dist.).

       {¶32} In this assignment of error, the Turkolys argue that the trial court erred

by granting a directed verdict in favor of Gentile as to their intentional-infliction-

of-emotional-distress claim because they presented sufficient material evidence that

“Gentile’s actions, in filing and prosecuting a knowingly fictitious tort for over two

(2) years in three (3), separate Ohio tribunals to bully a legitimate critic into silence,

crossed well over the line into being truly outrageous, intolerable, and beyond the

bounds of decency.” (Appellant’s Brief at 30). In other words, the Turkolys

contend that, because Gentile filed a “fake lawsuit,” “[a] reasonable juror could

easily conclude that Dr. Gentile’s conduct was extreme and outrageous.” (Id.).

Because it is the only element that the Turkolys argue on appeal (and because it is

dispositive), we need address only whether Gentile’s conduct was extreme and

outrageous.

       {¶33} “The issue of whether conduct ‘rises to the level of “extreme and

outrageous” conduct constitutes a question of law.’” Meminger at ¶ 14, quoting

Jones v. Wheelersburg Local School Dist., 4th Dist. Scioto No. 12CA3513, 2013-

Ohio-3685, ¶ 41. See Morrow v. Reminger & Reminger Co., L.P.A., 183 Ohio


                                          -18-
Case No. 20 MA 0043


App.3d 40, 2009-Ohio-2665, ¶ 48 (10th Dist.).           Again, questions of law are

reviewed de novo, which is independent and without deference to the lower court’s

decision. See, e.g., Carter, 2010-Ohio-5937, at ¶ 15; Netherlands Ins. Co., 2018-

Ohio-3736, at ¶ 19.

       {¶34} “‘“Parties generally cannot be held liable under a theory of intentional

infliction of emotional distress for having performed an action they were legally

entitled to perform.”’” Sears Roebuck & Co. v. Swaykus, 7th Dist. Jefferson No. 02

JE 8, 2002-Ohio-7183, ¶ 12, quoting Southern Ohio Med. Ctr. v. Harris, 4th Dist.

Scioto No. 98 CA 2604, 1999 WL 729256, *4 (Sept. 3, 1999), citing Scott v.

Spearman, 115 Ohio App.3d 52, 58 (5th Dist.1996). See also Rhoades v. Chase

Bank, 10th Dist. Franklin No. 10AP-469, 2010-Ohio-6537, ¶ 16; Morrow at ¶ 49.

“‘The mere filing of a complaint, without more, is insufficient to demonstrate the

sort of extreme and outrageous conduct addressed by the tort of intentional infliction

of emotional distress.’” Sears Roebuck at ¶ 12, quoting Scott at *4. In sum, “‘a

legally sanctioned event’” will not “‘give rise to the tort of intentional infliction of

emotional distress;’” otherwise, “‘April 15 in every year would give rise to a whole

string of lawsuits for intentional infliction of emotional distress.’” Id. at ¶ 13,

quoting Scott at 58-59.

       {¶35} Here, Gentile’s assertion of his legal rights “does not constitute

conduct ‘so outrageous in character, and so extreme in degree, as to go beyond all


                                         -19-
Case No. 20 MA 0043


possible bounds of decency, and to be regarded as atrocious, and utterly intolerable

in a civilized community.’” Rhoades ¶ 18, quoting Yeager v. Local Union 20,

Teamsters, 6 Ohio St.3d 369, 375 (1983), abrogated on other grounds, Welling v.

Weinfeld, 113 Ohio St.3d 464 (2007).          Indeed, the Supreme Court of Ohio

specifically stated:

       It has not been enough that the defendant has acted with an intent
       which is tortious or even criminal, or that he has intended to inflict
       emotional distress, or even that his conduct has been characterized by
       “malice,” or a degree of aggravation which would entitle the plaintiff
       to punitive damages for another tort. Liability has been found only
       where the conduct has been so outrageous in character, and so extreme
       in degree, as to go beyond all possible bounds of decency, and to be
       regarded as atrocious, and utterly intolerable in a civilized
       community. Generally, the case is one in which the recitation of the
       facts to an average member of the community would arouse his
       resentment against the actor, and lead him to exclaim, “Outrageous!”

(Emphasis added.) Yeager at 374-375. See also Meminger at ¶ 15, quoting

Mendlovic v. Life Line Screening of Am., Ltd., 173 Ohio App.3d 46, 2007-Ohio-

4674, ¶ 47 (8th Dist.) and Perkins v. Lavin, 98 Ohio App.3d 378, 383 (9th

Dist.1994); Scarabino v. E. Liverpool City Hosp., 155 Ohio App.3d 576, 2003-

Ohio-7108, ¶ 11 (7th Dist.) (noting that “‘[o]nly the most extreme wrongs, which

do gross violence to the norms of a civilized society, will rise to the level of

outrageous conduct’”), quoting Brown v. Denny, 72 Ohio App.3d 417, 423 (2d

Dist.1991); Clay v. Shriver Allison Courtley Co., 7th Dist. Mahoning No. 17 MA

0003, 2018-Ohio-3371, ¶ 52.


                                       -20-
Case No. 20 MA 0043


       {¶36} Accordingly, even if we assume without deciding that Gentile’s

tortious-interference case constituted a “fake lawsuit,” the Turkolys did not present

sufficient material evidence that Gentile’s conduct rose to the extreme-and-

outrageous standard. Compare Rhoades at ¶ 18-19 (concluding that Chase Bank’s

“legally permissible actions” in “utilizing the tools of a civilized community, i.e. the

legal process, to resolve its conflict with [Rhoades]” cannot “as a matter of law, give

rise to a claim for intentional infliction of emotional distress”); Morrow at ¶ 49

(concluding that “even assuming * * * that appellees had no good-faith basis for

denying and attempting to avoid liability for the default judgment, appellees’

conduct does not rise to the level of extreme and outrageous conduct [because]

defendant’s conduct is not extreme and outrageous simply because it is criminal

and/or characterized by malice”). See also Scarabino at ¶ 12 (noting that “the Ohio

Supreme Court set a very high bar for recovery for this type of claim”).

       {¶37} Because we conclude that the Turkolys failed to present sufficient

material evidence that Gentile’s conduct was extreme and outrageous, they cannot

sustain their claim for intentional infliction for emotional distress. Consequently,

the trial court did not err by granting a directed verdict in favor of Gentile as to the

Turkolys’ intentional-infliction-of-emotional-distress claim.

       {¶38} For these reasons, the Turkolys’ third assignment of error is overruled.




                                         -21-
Case No. 20 MA 0043


       {¶39} Having found no error prejudicial to the appellants herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

WILLAMOWSKI, J., concurs.

SHAW, J., concurs in Judgment Only.

/jlr

Judges William R. Zimmerman, John R. Willamowski and Stephen R. Shaw
from the Third District Court of Appeals, sitting by assignment of the Chief
Justice of the Supreme Court of Ohio.




                                        -22-